DETAILED ACTION
	This Office action is responsive to communication received 08/27/2021 – application papers received, including Power of Attorney; 10/07/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
	Applicant’s attention is directed to the domestic priority data as claimed by the applicant and as listed on the filing receipt, mailed 09/09/2021.  Due to the lengthy content of the domestic priority data, the particulars of the continuation data will not be repeated here, for brevity.
Drawings
The drawings were received on 08/27/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 11,117,030. Although the claims at issue are not identical, they are not patentably distinct from each other because many of the limitations recited in instant claims 1-20 are recited in the prior ‘030 patent, including “a body portion having a front portion, a toe portion with a toe portion edge, a heel portion with hosel portion, a back portion with a back wall portion, a top portion with a top portion edge, a sole portion with a sole portion edge, and an interior cavity; a face portion coupled to the front portion to close the interior cavity”, as well as “a first port”, “a second port”, “a polymer material injected in the interior cavity from the port”, “wherein the first mass portion is made from a material having a greater density than the polymer material, wherein the second mass portion is made from a material having a greater density than a material of the body portion”, along with “wherein a total mass of the second mass portion is greater than or equal to three times a total mass of the first mass portion”, and “wherein the face portion comprises a thickness of greater than about 1.0 millimeter (0.040 inch) and less than about 1.9 millimeters (0.075 inch)”, and also “wherein the second mass portion is made from a metallic material having a greater density than a material of the body portion, wherein the first mass portion is made from a material having a greater density than the polymer material”. 
One difference between the instant claims and the claims of the prior ‘030 patent is that the instant claims expand on the language used to recite the first mass portion as “having a first mass portion first end (MPE1-1) and a first mass portion second end (MPE1-2), a distance between the first mass portion first end (MPE1-1) and the first mass portion second end (MPE1-2) defining a first mass portion dimension”.  Such language merely presents differences considered to be minor phrasing differences in the manner of expressing the boundaries of the first mass portion.  Also, the instant claims require “wherein the second mass portion dimension is a length of the second mass portion, and wherein at least a portion of the length of the second mass portion extends in the same direction or substantially the same direction as the sole portion edge” along with “wherein the second mass portion dimension is a length of the second mass portion, and wherein at least a portion of the length of the second mass portion extends in the same direction or substantially the same direction as the toe portion edge”.  This language again is considered a minor phrasing difference and/or obvious variation over the claim language in the prior ‘030 patent reciting “wherein at least a portion of the length of the second mass portion extends in the same direction as the sole portion edge”…”wherein at least a portion of the length of the second mass portion extends in the same direction as the toe portion edge”.  Furthermore, the instant claims recite “wherein the second port dimension is visible to an individual viewing an outer surface of the back wall portion of the back portion”. This language again is considered a minor phrasing difference and/or obvious variation over the claim language in the prior ‘030 patent reciting “wherein an outer surface of the second mass portion defines an outer surface of the back wall portion”. 
Another difference between the instant claims and the claims of the prior ‘030 patent is that the instant claims require “wherein a distance between the first mass portion first end (MPE1-1) and the toe portion edge is less than a distance between the first mass portion second end (MPE1-2) and the toe portion edge”. These spacing differences relate to a rearrangement of parts.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  One of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to change the spacing between the various mass portions of the claimed device of the prior ‘030 patent with respect to the remaining club head parts (i.e., with respect to the toe portion, the heel portion, the back portion, the face portion, the sole or bottom portion and the top portion) in order to selectively vary the location of the center of gravity and alter the moment of inertia of the club head for improved club head performance. 
Another difference between the instant claims and the claims of the prior ‘030 patent is that the instant claims require a “third mass portion” along with particulars of the third mass portion in terms of its location and spacing relative to the first mass portion and the second mass portion, and also require a “third port on the body portion”.  This simply involves a duplication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  Clearly, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to increase the number of mass portions and ports (which hold mass portions) in the claimed device of the prior ‘030 patent, as such would have enabled the skilled artisan to more distinctly control and manipulate the weight distribution of the club head for enhanced club head performance. 
Another difference between the instant claims and the claims of the prior ‘030 patent is that the instant claims require “wherein the second mass portion dimension is greater than a sum of the first mass portion dimension and the third mass portion dimension” and “wherein the second mass portion dimension is substantially greater than the first mass portion dimension”.  This is simply a change in size or proportion.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).  Here, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the prior ‘030 patent by altering the proportions among the first mass portion, the second mass portion, and the third mass portion in order to provide a more desirable weight distribution for enhanced club head performance.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 13, if the cavity is entirely filled with the polymer material, then there essentially is no cavity present, as required by independent claim 8.  Why not consider the language --wherein the interior cavity is at least partially filled with the polymer material-- for clarity. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification lacks proper antecedent basis for the language in support of the particulars of the third mass portion (e.g., third mass portion first end, third mass portion second end, third mass portion dimension) as well as the third port, and the relative comparisons among the first mass portion, second mass portion, third mass portion, and polymer material, as set forth throughout claims 14-20. 
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 2 in Hou (‘486);
Figs. 6 and 10 in Hou (‘931); 
Fig. 1A and 2 in Imamoto;
Fig. 3d in Beck;
Figs. 1 and 7 in Takeda.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711